NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 08a0166n.06
                           Filed: March 26, 2008

                                          No. 06-1642


                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,

       Plaintiff-Appellee,

v.                                                  ON APPEAL FROM THE UNITED
                                                    STATES DISTRICT COURT FOR THE
JONATHAN PATRICK ROSE,                              EASTERN DISTRICT OF MICHIGAN

       Defendant-Appellant.

                                              /




BEFORE:        MOORE, CLAY, and ROGERS, Circuit Judges.

       CLAY, Circuit Judge. Defendant Jonathan Patrick Rose appeals his conviction in the

United States District Court for the Eastern District of Michigan for selling a firearm to a known

felon in violation of 18 U.S.C. § 922(d)(1) and 924(a)(2), and possessing an unregistered silencer

in violation of 28 U.S.C. § 5861(d). For the reasons stated below, we AFFIRM Rose’s conviction.



                                       BACKGROUND

A.     Substantive Facts

       In the fall of 2003, David McWhorter agreed to become an informant for federal authorities

in order to receive leniency on a pending firearms charge. McWhorter had met Jonathan Rose in a
                                           No. 06-1642

Michigan state prison prior to becoming an informant. In early 2004, Rose asked McWhorter and

a mutual associate, Donald York, to procure a silenced nine millimeter gun for him. York later

contacted McWhorter when he located such a gun along with a silencer, ammunition and a bullet-

proof vest. McWhorter was present when Rose paid for the gun and other items.

       Later in 2004, the FBI agent to whom McWhorter reported asked McWhorter to try to buy

back the gun to get it off the street. On April 2, 2004, McWhorter had a tape-recorded conversation

with Rose in which he negotiated the purchase of the gun. The following day McWhorter had a tape-

recorded conversation with Rose regarding McWhorter and Rose meeting that day for Rose to

purchase the gun. At the meeting, which was also tape recorded, Rose purchased the gun along with

a silencer and a magazine of ammunition.

B.     Procedural Facts

       On December 8, 2004, Jonathan Patrick Rose was indicted with three co-defendants in the

United States District Court for the Eastern District of Michigan. The First Superseding Indictment

charged Rose with a number of crimes involving firearms: being a felon in possession of a firearm

in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), possessing a firearm from which the serial

number had been removed in violation of 18 U.S.C. §§ 922(k) and 924(a)(1)(B), and selling a

firearm to a known felon in violation of 18 U.S.C. §§ 922(d)(1) and 924(a)(2). On August 25, 2005,

the government filed a notice of its intent to seek an Armed Career Criminal sentencing enhancement

as a result of Rose’s multiple prior convictions for breaking and entering and home invasions. Rose

subsequently filed a motion for severance which the district court granted. On December 14, 2005,

Rose was charged in a Fifth Superseding Indictment with the same charges contained in the First


                                                2
                                           No. 06-1642

Superseding Indictment with the addition of a charge of possessing an unregistered silencer in

violation of 28 U.S.C. § 5861(d).

       On January 10, 2006, the district court granted the government’s motion to dismiss two

counts of the indictment against Rose, the charges for being a felon in possession of a firearm and

possessing a firearm from which the serial number had been removed. In making its motion, the

government represented that it did not believe it could sustain its burden of proof on these counts.

The district court conducted a three-day jury trial that concluded on January 12, 2006, and the jury

returned a guilty verdict on both remaining counts of the indictment.

       On January 19, 2006, counsel for Rose renewed a motion made at trial to dismiss count 20

of the Fifth Superseding Indictment that charged Rose with selling firearms to a known felon. The

basis for Rose’s motion was the lack of a federal nexus between the intrastate sale of firearms and

the federal statute prohibiting such sales. After hearing oral argument on this motion, the district

court denied the motion to dismiss. Following a sentencing hearing on April 20, 2006, the district

court sentenced Rose to 120 months of imprisonment to begin on the earlier of December 1, 2009

or the date of Rose’s release from a previous undischarged sentence that Rose was serving with the

Michigan Department of Corrections. Judgment was entered on April 28, 2006, and Rose filed a

timely notice of appeal on May 1, 2006.



                                          DISCUSSION

I.     JURY REVIEW OF CD RECORDINGS

A.     Standard of Review


                                                 3
                                             No. 06-1642

        Rose claims that the district court erred in allowing the jury to review during deliberations

compact disc (“CD”) versions of recordings entered into evidence. When a defendant

contemporaneously objects to the submission of evidence to the jury, we review the district court’s

decision under an abuse-of-discretion standard. United States v. Smith, 419 F.3d 521, 527 (6th Cir.

2005). However, Rose failed to make a contemporaneous objection regarding the jury’s review of

the CDs during deliberations. As a result, we review this issue under a plain error standard. Fed.

R. Crim. P. 52(b). United States v. Segines, 17 F.3d 847, 851 (6th Cir. 1994). When reviewing a

district court’s decision under this standard, we may only engage in error correction when (1) an

error has been made, (2) the error is plain, and (3) the error affects the defendant’s substantial rights.

United States v. Seymour, 468 F.3d 378, 384 (6th Cir. 2006) (quoting United States v. Thomas, 11
F.3d 620, 630 (6th Cir.1993)). If these three conditions are met, we must decide whether to exercise

our discretion to correct the error. Id. The exercise of discretion is warranted “if the error ‘seriously

affect[s] the fairness, integrity or public reputation of judicial proceedings.’” United States v. Olano,

507 U.S. 725, 736 (1993) (quoting United States v. Atkinson, 297 U.S. 157, 160 (1936)).

        B.      Analysis

        Rose contends that the district court erred in allowing the jury to take into the jury room CD

versions of recordings that had been admitted into evidence.              At trial three recordings of

McWhorter’s conversations with Rose were entered into evidence. These recordings were stored

in audio files on a laptop and played for the jury during McWhorter’s testimony. During jury

deliberations, the jury asked to listen to one of the recordings, and the district court allowed them

to listen to the recording in the courtroom due to the location of the recordings on the laptop and the


                                                    4
                                            No. 06-1642

court’s concerns about the jury members’ ability to operate the laptop themselves. Later in the jury

deliberations, the jury asked that the recordings be brought into the jury room. At this time the

Assistant United States Attorney (“AUSA”) consulted with technical staff who were able to transfer

the recordings from the laptop to CDs. To do so, they transferred the audio files from a format that

could only be played on laptops to a file format that could be played on CDs. The CDs containing

the recordings were then sent into the jury room to be played on a stereo.

       Rose claims that the district court erred in allowing the CDs, which had not been admitted

into evidence, into the jury room and cites United States v. Segines, 17 F.3d 847 (6th Cir. 1994), and

United States v. Scaife, 749 F.2d 338 (6th Cir. 1984), in support of his argument. Both cases are

inapposite. In United States v. Segines, the district court admitted a composite tape of recordings

of defendants’ interactions with informants. Segines, 17 F.3d at 853. Although the full recordings

were never admitted into evidence, the district court allowed the jury to take the full recordings into

the jury room during deliberations. Id. at 855. We held that the district court erred, and for this

reason among others we remanded the case for a new trial. Id.

       In United States v. Scaife, we examined the district court’s decision to allow the jury to take

into the jury room a tape that had been used for rebuttal but had not previously been admitted into

evidence. Scaife, 749 F.2d at 346-47. During deliberations the jury requested to hear the tape again,

and although the exhibit had not previously been admitted into evidence, the district court admitted

the tape into evidence and allowed the jury to take the tape into the jury room. Id. at 347. We held

that the district court’s belated admission of the tape into evidence was erroneous. Id. Despite this




                                                  5
                                           No. 06-1642

determination, the error was found to be harmless because “[a] proper foundation had been laid for

the tape and the defendants did not question the tape’s authenticity or accuracy.” Id.

       Segines and Scaife are easily distinguishable from the instant case. Unlike the recordings in

Segines and Scaife that were determined to have been taken into the jury room erroneously, the

recordings at issue in Rose’s case were admitted into evidence. In this case, the only difference

between the recordings when they were taken into the jury room and when they were admitted into

evidence was the medium on which they were stored. Because the recordings had been entered into

evidence, it was not error for the district court to allow them into the jury room. Scaife, 419 F.2d

at 347 (“A district court has broad discretion to permit a jury to take to the jury room any tape

recordings that have been admitted as exhibits during trial.”). The use of CDs was simply a practical

solution to the technical challenge of enabling the jury to play the digital recordings. As we have

said in response to objections to the presence of tape players in the jury room,“[a]n audio exhibit

should not be relegated to muteness because it can be perused only through the use of a tape player.”

United States v. Smith, 861 F.2d 722, 1988 WL 114817, at *1 (6th Cir. 1988) (unpublished table

decision) (quoting United States v. Bizanowicz, 745 F.2d 120, 123 (1st Cir.1984)). The same

principle holds true for digitally recorded audio exhibits.

       Even if Rose’s arguments that the CDs were not admitted into evidence were well taken, any

error caused by sending the CDs into the jury room would be harmless. The recordings sent into the

jury room may be understood to constitute “original” recordings within the meaning of Rule1001(3)

of the Federal Rules of Evidence or “duplicate” recordings within the meaning of Rule 1001(4) of

the Federal Rules of Evidence. Under Rule 1003, a duplicate is admissible to the same extent as an


                                                  6
                                           No. 06-1642

original unless a genuine question is raised as to the authenticity of the original or in the

circumstances it would be unfair to admit the duplicate in lieu of the original. No questions were

raised regarding the authenticity of the recordings, and Rose has not shown the CDs to have been

prejudicial. In fact, when this issue was raised at sentencing, defense counsel agreed that before

sending the CDs into the jury room, the government had played the CDs in the presence of defense

counsel to ensure they were exact copies of the recordings stored on the laptop. United States v.

Angelilli, 660 F.2d 23 (2d Cir. 1981) (holding that any error in playing for the jury during

deliberations a cassette that had not been admitted into evidence which was a duplicate of a cassette

that had been admitted into evidence was harmless where the defendant gave no evidence of

differences between the tapes). There was no violation of Defendant’s rights in the instant case

regardless of whether the recordings in question are deemed to be originals or duplicates which were

erroneously but harmlessly provided to the jury.

II.    PROSECUTORIAL MISCONDUCT

       A.      Standard of Review

       Rose claims that the AUSA’s reference in his opening statement to the fact that Rose had

been in prison deprived him of a fair trial. Generally, “[a]ppellate courts review a district judge's

conduct of a trial, including the conduct of opening statement, for abuse of discretion.” United

States v. Burns, 298 F.3d 523, 543 (6th Cir. 2002) (quoting Cox v. Treadway, 75 F.3d 230, 237 (6th

Cir.1996)). In the prosecutorial misconduct context, we must first determine whether the remarks

made by the prosecutor were improper. United States v. Galloway, 316 F.3d 624, 632 (6th Cir.

2003). If they were, we must determine “if the remarks were flagrant and warrant reversal.” Id. To


                                                   7
                                             No. 06-1642

determine whether the remarks were flagrant we must analyze “1) whether the statements tended to

mislead the jury and prejudice the defendant; 2) whether the statements were isolated or pervasive;

3) whether the statements were deliberately placed before the jury; and 4) whether the evidence

against the accused is otherwise strong.” Id.

        Since Rose failed to make a contemporaneous objection to the AUSA’s statements during

opening argument, we review for plain error. Girts v. Yanai, 501 F.3d 743, 759 (6th Cir. 2007).

Under the plain error standard, we may only engage in error correction when (1) an error has been

made, (2) the error is plain, and (3) the error affects the defendant’s substantial rights. United States

v. Seymour, 468 F.3d 378, 384 (6th Cir. 2006) (quoting United States v. Thomas, 11 F.3d 620, 630

(6th Cir.1993)). If these three conditions are met, we must decide whether to exercise our discretion

to correct the error. Id. The exercise of discretion is warranted “if the error ‘seriously affect[s] the

fairness, integrity or public reputation of judicial proceedings.’” United States v. Olano, 507 U.S.
725, 736 (1993) (quoting United States v. Atkinson, 297 U.S. 157, 160 (1936)).

                B.      Analysis

        During the government’s opening statement, the AUSA referred to the fact that McWhorter

had been in prison with Rose. Rose claims that this reference was unnecessary and prejudicial

because the fact that Rose had been convicted of a felony was not at issue in his trial. Rose was

charged with selling a gun to a known felon, a crime which depended on McWhorter’s criminal

history, and not Rose’s.

        On appeal, the government contends that the fact that Rose was in prison with McWhorter

was relevant to the element of § 922(d)(1) that requires the person who disposed of the firearm to


                                                   8
                                          No. 06-1642

know that the person receiving the firearm is a felon. According to the government, the jury could

infer that Rose knew McWhorter was a felon based upon the fact that Rose and McWhorter were in

prison together. We agree that the probative value of the information regarding Rose’s association

with McWhorter in a situation from which Rose could easily gather that McWhorter was a felon

significantly outweighs any unfair prejudice that would arise from the jury’s knowledge that Rose

had been imprisoned. See Fed. R. Evid. 403. Since the AUSA’s remarks were relevant and highly

probative in relation to the charge of disposing of firearms to a known felon, the remarks were not

improper.

III.   COMMERCE CLAUSE

A.     Standard of Review

       We review a district court’s decision regarding the constitutionality of a statute de novo.

United States v. Napier, 233 F.3d 394, 397 (6th Cir. 2000).

B.     Analysis

       Rose was convicted under 18 U.S.C. § 922(d)(1), a federal statute that makes it “unlawful

for any person to sell or otherwise dispose of any firearm or ammunition to any person knowing or

having reasonable cause to believe that such person is under indictment for, or has been convicted

in any court of, a crime punishable by imprisonment for a term exceeding one year.” 18 U.S.C. §

922(d)(1) (2000). Rose claims that his conviction was unconstitutional because Congress exceeded

its Commerce Clause power by enacting § 922(d)(1). Rose’s contention lacks merit inasmuch as

applicable Supreme Court precedent leaves no doubt regarding the constitutionality of § 922(d)(1).




                                                9
                                            No. 06-1642

       The Constitution gives Congress the power to regulate interstate commerce. U.S. Const. art.

I, § 8, cl. 3. Congress has utilized this power to promote a variety of ends including the protection

of workers, the elimination of discrimination, and the control of the use of illicit drugs. Gonzales

v. Raich, 545 U.S. 1 (2005) (regulating the use of marijuana); Heart of Atlanta Motel, Inc. v. United

States, 379 U.S. 241 (1964) (forbidding discrimination in public accommodations); NLRB v. Jones

& Laughlin Steel Corp., 301 U.S. 1 (1937) (forbidding unfair labor practices). However, the power

of Congress to regulate pursuant to the Commerce Clause has its limits. The Supreme Court has

held that Congress’s power under the Commerce Clause only extends to the regulation of “the use

of the channels of interstate commerce,” United States v. Lopez, 514 U.S. 549, 558 (1995),

“instrumentalities of interstate commerce, or persons or things in interstate commerce,” id., and

“activities having a substantial relation to interstate commerce,” id. at 558-59. Rose contends, and

we agree, that 18 U.S.C. § 922(d)(1) should be analyzed as a purported regulation of “activities

having a substantial relation to interstate commerce.”

       The Supreme Court analyzed whether a statute regulating intrastate economic activity was

substantially related to interstate commerce in Gonzales v. Raich, 545 U.S. 1 (2005). In Raich the

Court held that the application of the Controlled Substances Act (“CSA”), which prohibited the

possession of marijuana, to California users of homegrown marijuana for medical purposes was a

proper use of Congress’ Commerce Clause powers. In making this determination, the Court held

that an activity involving a commodity for which there is an interstate market has a substantial

relation to interstate commerce if Congress had a rational basis to conclude that “failure to regulate

that class of activity would undercut the regulation of the interstate market in the commodity.”


                                                 10
                                            No. 06-1642

Raich, 545 U.S. at 18. In its determination that the failure to regulate homegrown marijuana would

undercut a larger regulatory scheme, the Court noted that the cultivation of marijuana involved a

fungible commodity for which there existed an interstate market. Id. The Court also examined the

purposes of the CSA and found that a primary purpose of the act was to control the market for legal

and illegal drugs. Id. at 19. From this analysis, the Court concluded that Congress had a rational

basis to conclude that failing to regulate the intrastate activity in question would undermine its

attempts to regulate the interstate market. Id. The Court did not require any factual findings from

Congress specifically regarding the effects of the cultivation or possession of marijuana for intrastate

use. Id. at 21. The Court relied instead upon the logical connections between the cultivation of

marijuana for personal use and the interstate market in marijuana such as the possibility that

marijuana cultivated for intrastate personal use could become a part of the interstate market. Id. at

19.

       Applying the Raich analysis in the instant case leads to the conclusion that § 922(d)(1) is a

proper use of Congress’ Commerce Clause power. Guns are a fungible commodity for which there

is an established interstate market. Section 922(d)(1) is also part of a larger regulatory framework.

The legislative history of this framework is set forth succinctly in an Eleventh Circuit opinion

upholding the constitutionality of § 922(d):

       Section 922(d) has its origins in Title IV of the Omnibus Crime Control and Safe
       Streets Act of 1968, Pub.L. No. 90-351, 82 Stat. 225. Title IV established federal
       licensing requirements and other regulations on the nationwide traffic in firearms.
       Among these provisions was the predecessor to the current § 922(d), then codified
       as § 922(c), which stated, in pertinent part:

       It shall be unlawful for any licensed importer, licensed manufacturer, or licensed
       dealer to sell or otherwise dispose of any firearm or ammunition to any person,

                                                  11
                                    No. 06-1642

knowing or having reasonable cause to believe that such person is a fugitive from
justice or is under indictment or has been convicted in any court of a crime
punishable by imprisonment for a term exceeding one year.

Congress made a number of specific findings explaining the need for the legislation.
Section 901(a) declared “that there is a widespread traffic in firearms moving in or
otherwise affecting interstate or foreign commerce, and that the existing Federal
controls over such traffic do not adequately enable the States to control this traffic
within their own borders through the exercise of their police power.” § 901(a)(1).
Congress further found “that the ease with which any person can acquire firearms
other than a rifle or shotgun (including criminals, juveniles . . . , narcotics addicts,
mental defectives, armed groups who would supplant the functions of duly
constituted public authorities, and others whose possession of such weapons is
similarly contrary to the public interest) is a significant factor in the prevalence of
lawlessness and violent crime in the United States.” § 901(a)(2). Moreover, Congress
determined “that only through adequate Federal control over interstate and foreign
commerce in these weapons, and over all persons engaging in the business of
importing, manufacturing, or dealing in them, can this grave problem be properly
dealt with, and effective State and local regulation of this traffic be made possible.”
§ 901(a)(3) (emphasis added).

Several months after Title IV of the Omnibus Crime Control and Safe Streets Act of
1968 was enacted, it was superseded by the Gun Control Act of 1968, Pub.L. No.
90-618, 82 Stat. 1213, which “was designed to strengthen the firearms provisions
which had been enacted as part of the omnibus crime bill.” H.R.Rep. No. 90-1577,
reprinted in 1968 U.S.C.C.A.N. 4410, 4412; see also id. at 4413. The Gun Control
Act left the Omnibus Act largely intact, with two significant changes: it imposed
restrictions on rifles and shotguns generally parallel to those that the Omnibus Act
applied to handguns only; and it added provisions controlling interstate shipment of
ammunition and sale of ammunition to juveniles. See id. The ban on firearm sales to
felons was recodified in nearly identical language, again as § 922(c).

Although Congress deemed it “unnecessary” to include the Omnibus Act's specific
findings in the Gun Control Act, the legislative history to the Gun Control Act makes
clear that the rationale remained precisely the same. The expanded statute's purpose
was “to strengthen Federal controls over interstate and foreign commerce in firearms
and to assist the States effectively to regulate firearms traffic within their borders.”
Id. at 4411.

The ban on firearm sales to felons was finally enacted in its current form as part of
the Firearms Owners' Protection Act of 1986, Pub.L. No. 99-308, 100 Stat. 449. The
purpose of the amendment was to “close an existing loophole” by extending the ban,

                                          12
                                            No. 06-1642

       which previously applied only to federally licensed firearms dealers, to “all persons
       who transfer a firearm.” H.R.Rep. No. 99-495, reprinted in 1986 U.S.C.C.A.N. 1327,
       1343, 1348. Accordingly, § 922(d) was enacted in its current form, which prohibits
       “any person” from knowingly selling a firearm to a felon.

United States v. Peters, 403 F.3d 1263, 1274-75 (11th Cir. 2005). This legislative history supports

the logical connection between the intrastate sale and disposition of firearms and the interstate

market in firearms. Because Congress had a rational basis to conclude that the intrastate transfer of

firearms would undercut its regulation of the interstate firearms market, § 922(d)(1) is a proper

exercise of Congress’s Commerce Clause power.1

IV.    JURY INSTRUCTIONS REGARDING 26 U.S.C. § 5861(d)

A.     Standard of Review

       Rose promptly objected to the jury instructions regarding his possession of an unregistered

silencer in violation of 26 U.S.C. § 5861(d). As a result, he has preserved this issue for review. This

Court reviews “jury instructions as a whole in order to determine whether they adequately inform

the jury of the relevant considerations and provide a sound basis in law to aid the jury in reaching

its decision.” United States v. Clark, 988 F.2d 1459, 1468 (6th Cir. 1993). A judgment may be

reversed if the jury instruction “fails accurately to reflect the law.” United States v. Blood, 435 F.3d
612, 623 (6th Cir. 2006) (quoting United States v. Pensyl, 387 F.3d 456, 458 (6th Cir. 2004)).




        1
         Only two federal appeals courts have analyzed this issue pursuant to modern Commerce
Clause jurisprudence, and both have found § 922(d) to be a valid exercise of Congress’s Commerce
Clause authority. Peters, 403 F.3d 1263; United States v. Montelone, 77 F.3d 1086, 1091-92 (8th
Cir. 1996). See also United States v. Haskins, 511 F.3d 688, 695 (7th Cir. 2007) (declining to
directly address the Commerce Clause issue but citing Peters and Montelone with approval).

                                                  13
                                            No. 06-1642

However, this Court may not reverse unless “the instructions, viewed as a whole, were confusing,

misleading or prejudicial.” Id. (quoting Pensyl, 387 F.3d at 458).

B.     Analysis

       Rose claims that the district court misled the jury with its instructions regarding the charge

that Rose violated 26 U.S.C. § 5861(d) by possessing an unregistered silencer. Rose argues that the

instructions gave the impression that the jury could convict even if Rose did not possess a silencer

or an object intended to be a silencer. Rose was convicted of violating 26 U.S.C. § 5861(d), which

makes it “unlawful for any person . . . to receive or possess any firearm which is not registered to

him in the National Firearms Registration and Transfer Record.” A silencer is a type of firearm, 26

U.S.C. § 5845(a)(7), and is defined by 18 U.S.C. § 921(a)(24) as “any device for silencing, muffling,

or diminishing the report of a portable firearm, including any combination of parts, designed or

redesigned, and intended for use in assembling or fabricating a firearm silencer or firearm muffler,

and any part intended only for use in such assembly or fabrication.” The district court instructed the

jury that in order to find Rose guilty the jury must find the following elements:

       First, that the defendant knowingly possessed the device described in the indictment.

       Second, the device was a firearm silencer, that is, it was a device for silencing,
       muffling or diminishing the report of a portable firearm, including any combination
       of parts designed or redesigned which the defendant intended for use in assembling
       or fabricating a firearm silencer, or firearm muffler, and any part intended only for
       use in such assembly or fabrication.

       Third, the defendant knew of the characteristics of the device that would make it
       function as a firearm silencer and he intended it to function as a firearm silencer and
       he intended it to function as such even if it did not actually work to silence a firearm.

       And, fourth, the firearm silencer was not registered to the defendant in the National
       Firearms Registration and Transfer Record.

                                                  14
                                             No. 06-1642

(J.A. 263-64.)

        Rose takes issue with the portion of the district court’s third instruction that allows for

conviction even if the silencer possessed was not functional. Rose claims that the object he was

convicted of possessing could have been a “dummy silencer,” an object that appears to be a silencer

but that is not intended to function as a silencer. (Def. Br. 28.) The jury instructions clearly do not

allow for conviction based on the possession of a dummy silencer that is not intended to become a

silencer. The statutory definition itself encompasses parts intended for use in fabricating silencers,

so if Rose bought a dummy silencer which he planned to convert into a silencer, he would be liable

under § 5861(d). The district court’s addition of language regarding whether the silencer actually

functioned does not detract from its second instruction that specifically tracks the statutory definition

of a silencer.2

        We have also specifically held that a defendant may be found guilty of violating 26 U.S.C.

§ 5861(d) for the possession of a non-functioning silencer. In United States v. Carter, 465 F.3d 658

(6th Cir. 2006), the defendant argued that the evidence presented at trial was insufficient to support

his conviction due to the government’s failure to prove that the silencer he possessed was operable.

Carter, 465 F.3d at 666. He also contended that the district court erred in failing to instruct the jury

that the government must prove that the silencer was operable. Id. at 667. We rejected the



        2
         The district court’s instructions were also in accordance with Staples v. United States, 511
U.S. 600 (1994), in which the Supreme Court held that § 5861(d) does not impose strict liability for
the possession of unregistered firearms. In Staples, the Court interpreted this statutory provision as
requiring proof “beyond a reasonable doubt that [the defendant] knew the weapon he possessed had
the characteristics that brought it within the statutory definition.” Staples, 511 U.S. at 602. Thus,
the district court’s third instruction followed controlling precedent on this point.

                                                   15
                                            No. 06-1642

defendant’s arguments, based upon the plain statutory definition of a silencer contained in 18 U.S.C.

§ 921(a)(24) and the reasoning of two Seventh Circuit cases that came to the same conclusion.

Carter, 465 F.3d at 666-67 (citing United States v. Rogers, 270 F.3d 1076, 1081 (7th Cir.2001), and

United States v. Syverson, 90 F.3d 227, 232 (7th Cir.1996)). Rose attempts to distinguish his case

from Carter by stating that pursuant to the jury instructions in his case the jury could have convicted

him not only for possessing an inoperable silencer but also for possessing a “dummy silencer” which

was not a silencer at all. As stated above, the jury instructions clearly contradict Rose’s argument,

and Rose’s fourth assignment of error must fail.



                                          CONCLUSION

       For the reasons stated above, we AFFIRM Rose’s conviction.




                                                  16